Exhibit 10.1
Execution Version


FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of April 13, 2017 (the “Fifth Amendment Effective Date”), is entered into by and
among Sorrento Therapeutics, Inc., a Delaware corporation (“Parent”), Concortis
Biosystems, Corp., a Delaware corporation, Ark Animal Health, Inc., a Delaware
corporation, TNK Therapeutics, Inc., a Delaware corporation, Sorrento Biologics,
Inc., a Delaware corporation, Scintilla Pharmaceuticals, Inc., a Delaware
corporation, LA Cell, Inc., a Delaware corporation, SiniWest Holding Corp., a
Delaware corporation, Levena Biopharma US, Inc., a Delaware corporation, BioServ
Corporation (formerly known as Sorrento BioServices, Inc.), a Delaware
corporation, Scilex Pharmaceuticals Inc., a Delaware corporation, SNAN Holdco
LLC, a Delaware limited liability company and each of their Qualified
Subsidiaries (together with “Parent” hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as Lender, constituting the Required Lenders, and
HERCULES CAPITAL, INC., formerly known as Hercules Technology Growth Capital,
Inc., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lender (in such capacity, together with its
successors and assigns in such capacity, “Agent”).
The Borrower, the Lender and Agent are parties to a Loan and Security Agreement
dated as of November 23, 2016 (as amended by that certain First Amendment to
Loan and Security Agreement dated as of December 27, 2016, that certain Second
Amendment to Loan and Security Agreement dated as of March 2, 2017, that certain
Third Amendment to Loan and Security Agreement dated as of March 15, 2017, that
certain Fourth Amendment to Loan and Security Agreement dated as of March 23,
2017, and as may be further amended, restated or modified from time to time, the
“Loan and Security Agreement”). The Borrower has requested that the Lender agree
to certain amendments to the Loan and Security Agreement. The Lender has agreed
to such request, subject to the terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1Definitions; Interpretation.
(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendments to the Loan and Security Agreement. The Loan and
Security Agreement shall be amended by amending and restating the following
definition in its entirety as follows effective as of the Fifth Amendment
Effective Date:


1



--------------------------------------------------------------------------------





(i)     “Initial Fundraising Requirement” means Borrower’s receipt after the
Closing Date and on or prior to April 19, 2017, of at least Forty Three Million
Two Hundred Fifty Thousand Dollars ($43,250,000) of unrestricted (including not
subject to any clawback, redemption, escrow or similar contractual restriction,
but excluding any restriction in favor of Agent) net cash proceeds from (a) one
or more Equity Events closing after the Closing Date and prior to April 14, 2017
of (x) Borrower (other than Parent) with investors and with terms and conditions
reasonably satisfactory to Agent or (y) Parent, or (b) the collection of the
2016 PIPE Notes Receivable in cash outstanding as of the Closing Date.
(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)    Fees and Expenses. The Borrower shall have paid (i) all attorney fees and
other costs and expenses then due in accordance with Section 5(e), and (ii) all
other fees, costs and expenses, if any, due and payable as of the Fifth
Amendment Effective Date under the Loan and Security Agreement.
(b)    This Amendment. Agent shall have received this Amendment, executed by
Agent, the Lender and the Borrower.
(c)    Representations and Warranties; No Default. On the Fifth Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:
(i)    The representations and warranties contained in Section 4 shall be true
and correct in all material respects on and as of the Fifth Amendment Effective
Date as though made on and as of such date; and
(ii)    There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 4    Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, the Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that the information
included in the Perfection Certificate delivered to Agent on the Effective Date
remains true and correct. For the purposes of this Section 4, any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).


2


US-DOCS\85467854.2

--------------------------------------------------------------------------------





SECTION 5    Miscellaneous.
(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. The Borrower hereby reaffirms the grant of security under Section
3.1 of the Loan and Security Agreement and hereby reaffirms that such grant of
security in the Collateral secures all Secured Obligations under the Loan and
Security Agreement, including without limitation any Term Loans funded on or
after the Fifth Amendment Effective Date, as of the date hereof.
(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Fifth Amendment Effective Date specifying
its objection thereto.
(c)     Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan and Security Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto. Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


3


US-DOCS\85467854.2

--------------------------------------------------------------------------------





(d)    No Reliance. The Borrower hereby acknowledges and confirms to Agent and
the Lender that the Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
(e)    Costs and Expenses. The Borrower agrees to pay to Agent on the Fifth
Amendment Effective Date the out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the fees and disbursements of counsel to Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Fifth Amendment Effective Date or after such date.
(f)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.
(g)    Governing Law. This Amendment, the Loan and Security Agreement and the
other Loan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
(h)    Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(i)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.
(k)    Loan Documents. This Amendment shall constitute a Loan Document.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]






4


US-DOCS\85467854.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
BORROWER:
SORRENTO THERAPEUTICS, INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President & CEO


CONCORTIS BIOSYSTEMS, CORP.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President & CEO


ARK ANIMAL HEALTH, INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President & CEO


SORRENTO BIOLOGICS, INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President & CEO








[Signature Page to Fifth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

--------------------------------------------------------------------------------







TNK THERAPEUTICS, INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President & CEO


SCINTILLA PHARMACEUTICALS, INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President & CEO


LA CELL, INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        Chief Executive Officer


SINIWEST HOLDING CORP.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President


LEVENA BIOPHARMA US INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.


[Signature Page to Fifth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

--------------------------------------------------------------------------------





Title:        President & CEO


BIOSERV CORPORATION
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President


SCILEX PHARMACEUTICALS INC.
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        Chief Executive Officer




SNAN HOLDCO LLC
Signature:    /s/ Henry Ji, Ph.D.        
Print Name:    Henry Ji, Ph.D.
Title:        President








[Signature Page to Fifth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

--------------------------------------------------------------------------------






AGENT:
HERCULES CAPITAL, INC.
Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe        
Title:        Assistant General Counsel


LENDER:
HERCULES CAPITAL, INC.
Signature:    /s/ Jennifer Choe        
Print Name:    Jennifer Choe        
Title:        Assistant General Counsel




[Signature Page to Fifth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]